Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on November 10, 2020.  Claim 29-32 are new.  Claims 5, 9-17, 25, and 28 are canceled.  Claims 1-4, 6-8, 18-24, 26, 27, and 29-32 are pending and will be considered for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 21-24, 26, 27, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-4 and 6-8 are directed to a system, which is a machine.  Claims 21-24, 26, 27, 29, and 30 are directed to a method, which is a process.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1 and 21 recite the limitations of receiving selection of a list item included in a list; receiving input to invoke an action in a context associated with the list item, the action comprising one of the one or more collaborative services; and invoking the action in the context associated with the list item.  Applicant’s specification discloses that “collaborative services” can include sharing a list, editing a list, or updating list, where the changes are propagated to other users (page 38, paragraph [0068]).
Claims 1 and 21 recite the abstract idea of sharing items on a shopping list.  This is an abstract idea because it covers certain methods of organizing human activity (i.e. managing interactions between people).  Sharing items on a shopping list is a form of social interaction between people.  Dependent claims 2-4, 6-8, 22-24, 26, 27, 29, and 30 recite the same abstract idea identified in claims 1 and 21.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-4 and 6-8 recite the additional elements of a processing system (i.e. a computer), a graphical user interface, a display device, a list manager (i.e. software), populating a graphical user interface, periodically querying and obtaining updated information from one or more remote vendor data sources, and modifying the graphical user interface to indicate the updated information regarding the list item.  A computer, graphical user interface, display device, and list manager are recited at a high level of generality for performing generic computer functions of processing and displaying data associated with the abstract idea.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Periodically querying and obtaining updated information from one or more remote vendor data sources is nothing more than receiving and transmitting data over a network.  This is a generic computer function.  Modifying the graphical user interface to indicate the updated information regarding the list item is an insignificant post-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 21-24, 26, 27, 29, and 30 recite the additional elements of a computing device, a graphical user interface, a list manager (i.e. software), populating a graphical user interface, periodically querying and obtaining updated 

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-4 and 6-8 recite the additional elements of a processing system (i.e. a computer), a graphical user interface, a display device, a list manager (i.e. software), populating a graphical user interface, periodically querying and BuySAFE v. Google, Inc. also see MPEP 2106.05(d)(II)(i)).
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic, routine and conventional computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.
BuySAFE v. Google, Inc. also see MPEP 2106.05(d)(II)(i)).
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic, routine and conventional computer components.  As such, there is no inventive concept 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,296,962 B2 (“Abraham”) in view of US 2014/0074585 A1 (“Madsen”).
Claim 18: Abraham teaches a method implemented at least in part in hardware of a computing device (Fig. 8, col. 2, lines 45-47), the method comprising:
establishing, using a first instance of a list manager (Fig. 3, “310”) implemented at least in part in hardware of the computing device (Fig. 8, col. 2, lines 45-47), a list manager shared group (Fig. 3, “350”) associated with a first user profile (Fig. 3, “307”) and a second user profile (Fig. 3, “327”), the list manager Fig. 3, “350”), the first user profile (Fig. 3, “307”) associated with the first instance of the list manager (Fig. 3, “310”), the second user profile (Fig. 3, “327”) associated with a second instance of the list manager (Fig. 3, “330”);
receiving, via the first instance of the list manager, a modification to the list (col. 10, lines 13-22); and
generating, via the first instance of the list manager, an automated message that describes the modification to the list (col. 10, lines 13-16, shoppers are notified when items are added or removed from the shopping cart); 
propagating, using the first instance of the list manager, the modification and the automated message to the second instance of the list manager (col. 3, lines 56-59; col. 5, lines 54-57; and col. 10, lines 13-22 teach synchronizing list items across multiple shopping cart in order provide updated data).
Abraham does not teach initiating a communication session regarding the modification to the list, the communication session including: the automated message describing the modification to the list; and an exchange of communication media including one or more of text communication, audio communication, or video communication regarding the list item.  However, Madsen discloses that a curator (i.e. user) can create a list of products (paragraph [0058], lines 5-9) that is shared with other users (paragraph [0058], lines 9-10).  Madsen discloses that when a the list is modified initiating a communication session regarding the modification to the list, the communication session paragraph [0058], lines 10-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the email and instant messaging channels of Madsen into the invention of Abraham.  One of ordinary skill in the art would have been motivated to do so in order to allow the users to communicate with one another about the changes in the list.
Claim 19: Abraham teaches the limitations of claim 18 as noted above.  Abraham also teaches that the modification further comprises receiving a state change associated with a list item included in the list (col. 10, lines 13-22 teaches synchronizing list items across multiple shopping carts in order provide updated data about an item's state).
Claim 20: Abraham teaches the limitations of claim 19 as noted above.  Abraham also teaches periodically synchronizing shopping lists and shopping carts (Fig. 5, “505”).  It is inherent in the disclosure of Abraham that the state change would comprise purchase state information after a transaction is completed because Abraham teaches synchronizing shopping lists and shopping carts to provide users with update data.
Claim 31: The cited prior art teaches the limitations of claim 18 as noted above.  Abraham does not teach generating a graphical user interface that Abstract, lines 3-7; paragraph [0008], lines 6-16; paragraph [0009], lines 1-8; paragraph [0089], lines 7-23; Fig. 19, “1910”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Madsen into the invention of Abraham.  One of ordinary skill in the art would have been motivated to do so in order to allow the users to communicate with one another about the changes in the list.
Madsen does not teach that the graphical user interface includes the automated message describing the modification to the list.  However, the Examiner notes that this limitation is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of the method would be the same regardless of the information displayed to the user.  The difference between the Applicant’s invention and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 32:  The cited prior art teaches the limitations of claim 18 as noted above.  Abraham does not teach that the communication media comprises a Short Message Service (SMS) communication.  However, Madsen teaches that the communication media comprises a Short Message Service (SMS) communication (paragraph [0050], lines 18-22).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the SMS of Madsen into the invention of Abraham.  One of ordinary skill in the art would have been motivated to do so in order to allow the users to communicate with one another about the changes in the list using SMS.

	Allowable Subject Matter
Claims 1-4, 6-8, 21-24, 26, 27, 29, and 30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
	Independent claims 1 and 21 recite a combination of elements not found in the prior art.  The claims recite providing a user with collaborative services for a list of items.  Applicant’s specification discloses that “collaborative services” can include sharing a list, editing a list, or updating list, where the changes are propagated to other users (page 38, paragraph [0068]).  The claims also recite 

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 10,296,962 B2 (“Abraham”): Abraham teaches a system (Fig. 2, “200”) comprising: a processing system (Fig. 2, “208”) configured to execute instructions to cause the system to perform operations including: receiving selection of a list item included in a list (col. 9, lines 1-11 teaches adding or removing items from a shared shopping cart) associated with a list manager that provides one or more collaborative services (Applicant’s specification discloses that a “list manager” provides functionality for managing a shared list (Fig. 1, “104”; page 6, paragraph [0008], lines 1-7). Abraham teaches provides functionality (Fig. 3, “310”) for managing a joint shopping cart (Fig. 3, “350”; col. 7, lines 32-41; and Fig. 4, “440”)); receiving input to invoke an action in a context associated with the list item, the action comprising one of the one or more collaborative services; and invoking the action in the context associated with the list item (Fig. 4, “403” and “404” show users can add or remove items from a shared shopping cart).  Abraham does not teach or suggest the combination of elements discussed above.
(ii) US 10,878,477 B2 (“Narasimhan”): Narasimhan teaches periodically querying one or more remote vendor data sources for updated information regarding the list item, the one or more remote vendor data sources representing one or more vendors that offer the list item; obtaining, based on said periodically querying, updated information regarding the list item from the one or more remote vendor data sources; and modifying the visual indication of the list item in the graphical user interface to indicate the updated information regarding the list item (col. 7, line 48 – col. 8, line 2). Narasimhan does not teach or suggest the combination of elements discussed above.
(iii) “Cartonomy aims to revolutionise social commerce with shared shopping carts” (“Brown”): Brown discloses a shopping cart with one or more collaborative services for users. Brown does not teach or suggest the combination of elements discussed above.
	
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625